NORCOTT, J.,
dissenting. The prosecutor summarized the state’s case for the jury with the following comments: “[T]hey were confronted with what suburbanites would call the ultimate urban nightmare. . . . [Tjhese women were in the wrong place at the wrong *818time in an urban neighborhood.” The majority held that this court should not utilize its supervisory powers and reverse the judgment of conviction in this case. Notwithstanding the gravity of the underlying crime in this case and the dramatic remedy that is sought by the defendant, I believe that the prosecutor’s comments in the context of this case were so prejudicial to the defendant that a new trial is required.1 Accordingly, I respectfully dissent.
I recognize and agree with the majority that this court has and should exercise its supervisory powers to reverse a conviction in a criminal case only under the gravest of circumstances. State v. Ubaldi, 190 Conn. 559, 575, 462 A.2d 1001, cert. denied, 464 U.S. 916, 104 S. Ct. 280, 78 L. Ed. 2d 259 (1983). “Indeed, it is well established that serious prosecutorial misconduct, regardless of the prosecutor’s intentions, may so pollute a criminal prosecution as to require a new trial, even without regard to the prejudice to the defendant.” (Internal quotation marks omitted.) State v. Couture, 194 Conn. 530, 563, 482 A.2d 300 (1984), cert. denied, 469 U.S. 1192, 105 S. Ct. 967, 83 L. Ed. 2d 971 (1985). Where even a subtle pandering to the racial factor is implicated in a trial, the determination of what constitutes a “grave circumstance” is resolved.
The majority agrees that the prosecutor’s comments in the present case were ill advised, “outside the bounds of appropriate argument,” and “could have been construed as an appeal to racially based fears of urban crime,” but were not so egregious as to warrant a new trial. The majority seeks to neutralize the comments by *819couching them as “brief, isolated, and not so prejudicial as to prompt an immediate objection by the defendant.” The majority agrees with the Appellate Court that “ ‘[t]he prosecutor’s comments were not the culmination of an improper theme . . . nor ... a pattern of misconduct ....’” I disagree. The prosecutor’s summation cut to the very heart of its theme of this case. Delivered in the culmination of the prosecution’s case to the juiy, these comments placed this crime in a context that effectively resonated racial fears. The remarks revealed the prosecution’s emphasis on the defendant’s race and invited the jury to consider it as a relevant, and more importantly, an aggravating factor, in the assault of two white female victims. In addition to sidestepping the prosecution’s portrayal of the crime, the majority ignores the powerful impact of the timing of the comments. Among the final words of persuasion the juiy would hear before deliberation, the prosecution’s appeal to the suburban jury’s racial fears was likely, even if not intended, to inflame and infect their consideration of the merits of the case, diverting the juiy’s attention “from the ultimate question of guilt or innocence that should be the central concern in a criminal proceeding.” Stone v. Powell, 428 U.S. 465, 490, 96 S. Ct. 3037, 49 L. Ed. 2d 1067 (1976).
I also disagree with the majority’s focus on whether the improper racial connotation was intentional. In his dissent to the Appellate Court majority opinion, Judge Spear cogently explained why the challenged prosecutorial comments warranted a new trial. Inherent in that explanation, for me, is the belief that the intent of the prosecutor matters little when the effect of the comment improperly panders to racial fears, a consideration unarguably beyond the proper deliberation of the jury. Nearly one half century ago, the United States Supreme Court counselled prosecutors “to refrain from improper methods calculated to produce a wrongful conviction *820. . . .” Berger v. United States, 295 U.S. 78, 88, 55 S. Ct. 629, 79 L. Ed. 1314 (1935), overruled on other grounds, Stirone v. United States, 361 U.S. 212, 80 S. Ct. 270, 4 L. Ed. 2d 252 (1960). “The Court made clear, however, that the adversary system permits the prosecutor to prosecute with earnestness and vigor. ... In other words, while he may strike hard blows, he is not at liberty to strike foul ones.” (Citation omitted; internal quotation marks omitted.) United States v. Young, 470 U.S. 1, 7, 105 S. Ct. 1038, 84 L. Ed. 2d 1 (1985). Counsel should always “avoid arguments which are calculated to influence the passions or prejudices of the jury, or which would have the effect of diverting the jury’s attention from [its] duty to decide the case on the evidence.” (Internal quotation marks omitted.) State v. Bova, 240 Conn. 210, 243-44, 690 A.2d 1370 (1997). The line separating acceptable from improper advocacy is not easily drawn; United States v. Young, supra, 7; but in the facts of the present case, even the majority concedes that these statements improperly pandered to racial fears and prejudices of the jury. Statements appealing to the consideration of race, such as the ones made in this case, are “the direct antithesis of every principle of American justice and fair play. They alone are enough to cast grave doubts upon the validity of the entire proceedings.” Malinski v. New York, 324 U.S. 401, 434, 65 S. Ct. 781, 89 L. Ed. 1029 (1945) (Murphy, J., dissenting). The remarks, regardless of the prosecutor’s intent, were inflammatory and posed a threat of improper influence of the jury. Effect, rather than intent, should be sufficient for this court to intervene.
I regard Judge Spear’s analysis as so persuasive and well reasoned that to repeat the substance of his dissenting opinion, rather than emphasize my agreement with it, would risk detracting from the power of its original composition and, therefore, I will abstain from *821such an attempt and simply assert that I incorporate its reasoning by reference.
What remains for this dissent, then, is this. To safeguard against the improper consideration of race in a criminal trial through the use of our supervisoiy powers is not a new concept for this court. State v. Holloway, 209 Conn. 636, 645-46, 553 A.2d 166, cert. denied, 490 U.S. 1071, 109 S. Ct. 2078, 104 L. Ed. 2d 643 (1989). The prosecutor’s remarks in the present case were tantamount to pandering to racial fears. As Judge Spear aptly noted: “Remarks such as the ones at issue here only add to a perception of unfairness, and such a perception, whether accurate or not, is clearly not in keeping with the well known maxim that justice must not only be done, but must appear to be done.” State v. Pouncey, supra, 40 Conn. App. 642. Such conduct undermines the confidence and integrity of our court system and requires our intervention. “Those clothed with authority in court rooms of this nation have the duty to conduct and supervise proceedings so that an accused person may be adjudged solely according to the dictates of justice and reason. . . . [Jjudges and officers of the court should take the initiative to create an atmosphere free from undue passion and emotionalism. This necessarily requires the exclusion of attacks or appeals made by counsel tending to reflect upon the race, creed or color of the defendant.” Malinski v. New York, supra, 324 U.S. 434 (Murphy, J., dissenting). Our court has the duty to ensure that criminal proceedings are “conducted in surroundings free from poisonous and dangerous irrelevancies that might inflame the jury to the detriment of the defendants.” Id. Remarks such as those made by the prosecution in the present case are not be tolerated in any way, shape, or form in the Connecticut courts. Once this court recognized the prosecutor’s comments as exploitative of racial fears, it has the responsibility, indeed the duty, to reverse a conviction *822tainted by such an irrelevant and prejudicial consideration. It seems incongruous to me that the majority here, in essence, concedes the racial connotation of the comments, yet pays mere lip service to the egregiousness of the remarks by ultimately embracing the discretionary determination of the trial court that the challenged comments did not rise to the level of reversible prosecutorial misconduct. I cannot ascribe nefarious motive to the prosecutor in this case, nor do I need to, in order to conclude from the record and the words themselves, that the conduct was so patently offensive as to bring it within the penumbra of our prior rulings that, pursuant to our supervisory powers, the sanction of a reversal of a criminal trial is to be afforded only when the prosecutorial conduct is “so offensive to the sound administration of justice that only a new trial can effectively prevent such assaults on the integrity of the tribunal.” State v. Ubaldi, supra, 190 Conn. 575.
In accordance with these principles, this case warrants the unsettling, unpopular, yet just decision to reverse the defendant’s judgment of conviction. I believe that failure to do so lends legitimacy to the emphasis on race and exploitation of racial fears in arguments to the jury. Resolution of these legal issues that dwell within the disturbing concentric circles of race and crime is so difficult that those charged with the responsibility of prosecuting criminal cases on behalf of all the people of this state would be well advised to avoid the area as if it were the proverbial mine field.
It is for these reasons that I respectfully dissent.

 I fully agree with Judge Spear’s dissenting opinion that, given that the defendant was black and the victims were white women from the suburbs, he could conceive of no explanation for the prosecutor’s reference to the “ ‘suburbanite’s . . . ultimate urban nightmare’ . . . other than as an improper racial appeal to the jury.” State v. Pouncey, 40 Conn. App. 624, 641-42, 673 A.2d 547 (1996).